Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page torts! Py)

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT 80 5 07,
for the -
Northern District of California

 

3°19 Yidgy

 

 

 

United States of America )
v. )
Kimberly Hicks, }  CaseNe,
| IC
)
Sy
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 19, 2017 in the county of San Francisco in the
Northern District of California , the defendant(s) violated:
Code Section Offense Description
42 U.S.C. § 1320a-7b(b) Criminal penalties for acts involving Federal health care "Anti-Kickback
Statute."

 

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet.

Approved as to form:
RE

a Lat
a ae L Complg ice
ILLIAM FRENTZEN
W . M . ette Spring Zenon. FBI

Assistant United States Attorney

 

 

 

d name and title

Sworn to before me and signed in my presence.

Date: | l ? | ( |
Judge's signature

City and state: San Francisco, California Hon. Joseph C. Spero, U.S. Chief Magistrate Judge

Printed name and title

 

 

(<mtT
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 2 of 13

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
I, Janette Spring, Special Agent with the Federal Bureau of Investigation (“FBI”) being first duly
sworn, hereby depose and state as follows:
I. BACKGROUND

A. INTRODUCTION

1. I submit this affidavit in support of a criminal Complaint for Dr. Kimberly HICKS
(“HICKS”).
2. There is probable cause to believe HICKS engaged in a scheme to commit Medicare

fraud by receiving cash kickback payments in exchange for the referral of patients in violation of 42
U.S.C. § 1320a-7b(b), the anti-kickback statute.

3. As part of this investigation, the Agents have obtained information from the cooperation
of an FBI confidential witness (“CW-1”)! and evidence obtained by an FBI undercover employee
(“UCE”):

4. An identified co-conspirator introduced HICKS as a physician willing to accept
kickbacks in exchange for patient referrals.

5. During the course of the investigation, UCE had in-person audio and video recorded
conversations with HICKS in 2017, in which HICKS received a kickback payment in the form of cash in

exchange for the referral of patients.

 

1 CW-1 has provided information and services to the FBI over approximately two years and has received no
monetary compensation or other consideration from the FBI in exchange for the information and services. However,
CW-1 was employed by a home health care agency (“HHA Alpha”), which served as a cooperating entity
supporting the FBI’s undercover operation. As a result of the undercover operation, patient numbers. and/or revenue
to CW-1 and CW-1’s HHA may have increased. These potential increases to CW-1’s HHA may have provided
benefit to CW-1 by improving his/her standing with the employing HHA. A criminal background check of CW-1
revealed convictions for embezzlement, grand theft, and an arrest for false claim to citizenship. CW-1 is an
undocumented immigrant who entered the United States illegally and by presenting false identifying documents to a
CBP officer. The CW-1later falsely denied having possessed false identifying documents when interviewed by
immigration officers. Although CW-| is a removable alien, removal has been deferred under the Convention
Against Torture. The CW-1 may have an incentive to curry favor with federal law enforcement because of his
immigration status. After the conclusion of this undercover operation, FBI Agents became aware that during the
undercover operation but after HHA Alpha was no longer accepting patient referrals from targets of the
investigation, CW-1 was believed to have tried to use his/her role as a source to threaten an individual ~ with whom
he/she had a personal dispute — with a law enforcement investigation into the practices of this individual. To my
knowledge, those threats were never carried out. CW-1 is not currently the subject of any pending criminal charges.

J
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 3 of 13

B. BACKGROUND OF LEGAL FRAMEWORK AND INVESTIGATION

6. Starting in the 1970s, Congress created, amended, and strengthened the “Anti-Kickback
Act”, currently United State Code, Title 42, Section 1320a-7b(b). The relevant language of the statute is
listed below. In essence, the law criminalizes influencing referrals for federally funded health care
through payments. The legislative history revealed Congress was deeply concerned the normalization of
kickbacks in federally funded health care programs would lead to fraud and an undermining of the quality
of patient services since “operators become more concerned with rebates than with care.” FBI Agents
began looking into kickbacks in the San Francisco Bay Area, specifically in the fields of home health and
hospice. Their investigation arose from concerns of false billing, referrals without patient care in mind,
that health care providers would have a willingness to expose their patients to unnecessary treatments and
that certain home health agencies (“HHAs”) would have a willingness to bill for, but not provide,
necessary services. The preliminary investigation into kickbacks occurring in the Bay Area in the fields of
home health and hospice revealed that the above concerns were indeed occurring. Some of the most
egregious examples uncovered by the investigation included doctors who referred patients to hospice care
in exchange for kickbacks while demanding a “longevity” bonus ~ meaning the doctor would financially
benefit the longer a patient remained on hospice. Since hospice is generally meant for palliative care
without curative intent, this system could encourage doctors to abandon curative options earlier with
potentially life threatening outcomes.’

7. An undercover operation was selected as the means of investigating kickbacks. From
training and experience, the investigators understood that health care providers and HHAs shrouded their
activities in secrecy. Typically, health care providers were given kickbacks in the form of cash payments
made in closed door meetings between themselves and HHA representatives. Some used bogus medical

directorship/consultant contracts to disguise kickbacks as payments for seemingly legitimate, but actually

 

2 «K ickbacks Among Medicaid Providers”, Senate Report 95-320, 1977.

3 In fact, throughout the course of the investigation, four of the targets, while negotiating kickback payment
amounts, discussed similar “longevity” bonuses. UCE agreed to these bonuses or entertained further discussion to
potentially identify any such referrals by proactively identifying at-risk patients. During the course of the
investigation, no such longevity bonus referrals were made to the UCO.

2
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 4 of 13

non-existent, services. Given the expected closed nature of the transactions and the relatively traceless
nature of cash payments, traditional documentary and other overt investigative techniques were deemed to
be ineffective. An undercover operation (“UCO”) was considered as the most efficient and most
successful means to gather direct evidence of the payments and the corrupt intent of the kickback
payments

8. Around July 2016, two employees of a known Bay Area home health agency (“HHA
Alpha”) made a complaint to Health and Human Services Office of Inspector General (“HHS-OIG”)
regarding payments of kickbacks to doctors by other HHAs in the Bay Area. One of the two agreed to
serve as a cooperating witness (“CW-1”). CW-1 was paired with an undercover FBI agent (““UCE”),
based in San Francisco, who would portray himself/herself as someone representing investors, intent on
acquiring HHA Alpha and seeking to expand HHA Alpha’s patient population through illegal kickbacks.
UCE often communicated with targets in furtherance of the UCO while in San Francisco. The UCO
sought to investigate predicated targets and to use predicated targets to refer UCE to other violators who
the targets believed to be engaged in similar conduct.

9. In designing the UCO, investigators learned health care providers were weary of potential
legal risks that caused them to be unwilling to accept kickbacks from an unknown undercover agent
without an introduction from a known member of the industry. Further, the nature and size of the
kickbacks were dependent on the types of HHA services required. For example, certain types of insurance
and services were reimbursed at a higher rate, which in turn would lead to higher kickbacks. Many health
care providers were also quite concerned with patient satisfaction, partially to avoid a disgruntled patient
from questioning the corrupt HHA referral. Therefore, the ability to provide specific details about
services, accepted insurance plans, and patient satisfaction was critical to both gaining the initial
introductions and to allowing the UCO to expand. The involvement of a vetted HHA would facilitate
entry of the UCO and allow kickback referrals to be diverted away from predicated HHA companies.
Further, the care provided by the vetted HHA could be monitored and reviewed.

10. In keeping with those goals, HHA Alpha effectively served as a cooperating entity
through its management and its participation in the UCO. The FBI investigation was partly based upon

3
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 5 of 13

analysis of so-called outlier data — data showing abnormal and potentially illegal conduct - among HHAs
and doctors as well as through interviews. Based on examination of the data and interviews, HHA Alpha
did not fall into the profile of a likely kickback offender. Checks of FBI databases did not reveal HHA
Alpha as a prior or current subject of any investigations. Additionally, the FBI consulted with HHS-OIG
and determined HHA Alpha was not a prior or current subject of any investigations. From the founding of
HHA Alpha in 2009 until the initiation of the UCO, Medicare received two complaints’, which were later
deemed to be unsubstantiated. Additionally, HHA Alpha’s owner was aware that CW-1 would be
cooperating with an investigation and the patient paperwork and referrals to HHA Alpha during the UCO
were required to be brought to the attention of the investigating agency. Patients referred to HHA Alpha
by physicians and others receiving payment from FBI through the UCO, (1) were contacted by an
employee of HHA Alpha to obtain their consent for treatment by HHA Alpha, (2) as a result of this
consent and intake process, some patients ultimately did not receive treatment from HHA Alpha because
they declined treatment, preferred an HHA of their own choosing, or medical evaluation determined
treatment was inappropriate, (3) HHA Alpha was made aware of patients that were referred through the
course of the UCO, and (4) FBI conducted interviews of all available patients referred to HHA Alpha and
there were no serious allegations of failure in patient care.* During the course of the UCO, there was one
complaint regarding patient care provided by HHA Alpha made by a recently hired, and then fired
employee, but an investigation by the California Department of Public Health did not result in any
negative finding against HHA Alpha. No other complaints about HHA Alpha were reported to Medicare
through the duration of the UCO. During the course of the UCO, a total of 27 subjects were paid

kickbacks and referred patients to HHA Alpha. At no time during their meetings with CW-1 and/or UCE

 

4 An anonymous complaint filed in 2016 alleged a durable medical equipment kickback scheme, which was
closed due to insufficient information. In 2015, Medicare closed a patient allegation of false billing by HHA Alpha
after a review of documents provided by HHA Alpha justified the billing.

5 Only three patients out of 129 interviewed by FBI complained and the complaints consisted of (1) early
discontinuation of treatment, (2) a nurse should have shown up more often, and (3) physical therapy should have
been longer. Of all patients referred to HHA Alpha by targets of the investigation during the UCO, the FBI was
unable to interview 31 patients due to the patients passing away in hospice care or because the patients could not be
located — generally international patients. As to those patients, no complaints regarding patient care were ever filed
against HHA Alpha.
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 6 of 13

did the subjects express any concerns regarding the treatment of their patients by HHA Alpha nor notify
that any patient complaints had been received. Further, none of the subjects indicated they were aware of
any illicit conduct by HHA Alpha prior to or during the UCO.

C. AGENT QUALIFICATIONS

11. lam a Special Agent of the FBI and have been so employed for approximately three
years. I am currently assigned to the Complex Financial Crime Squad of FBI’s San Francisco Field
Division. As part of my assigned duties, I investigate possible violations of federal criminal law,
specifically investigations involving white collar crime. I have received specialized training in health care
fraud matters including, but not limited to, Anti-Kickback, Mail Fraud, Wire Fraud, and False Claims. I
have participated in the execution of various arrests and search warrants in which business and personal
documents, bank records, computers, and other evidence of fraud and other crimes have been seized.

12. In the course of this investigation and my investigation of other health care fraud
schemes, I have (1) interviewed numerous persons; (2) reviewed numerous records and pertinent data; (3)
read interviews and other reports written by other law enforcement officers; and (4) become familiar with
the manner and means by which health care fraud schemes are operated including violations of 42 U.S.C.
Section 1320a-7b and 18 U.S.C. Section 371.

13. This affidavit is intended to show merely that there is sufficient probable cause for the
requested Complaint and arrest warrant and does not set forth all of my knowledge about this matter.
Unless specifically indicated otherwise, all conversations and statements described in this affidavit are
related in substance and in part only. Where excerpts of transcripts of audio recorded conversations are
presented, they represent my best effort at this time to transcribe such recordings and I believe them to be
accurate in substance.

D. COMPLAINANT

14. Dr. Kimberly HICKS, is a 49 year old physician operating a medical office in Oakland,
CA. During the course of the investigation, HICKs accepted kickbacks from an FBI UCE in exchange for
patient referrals.

E. STATUE VIOLATED
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 7 of 13

15. Title 42, United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it a
crime for any person to knowingly and willfully solicit or receive any remuneration (including any
kickback, bribe, or rebate) directory or indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the furnishing or arranging for the furnishing of
any item or service for which payment may be made in whole or in part under a Federal health care
program.

II. PROBABLE CAUSE
A. HICKS IS INTRODUCED TO UCE BY A CO-CONSPIRATOR

16. In January 2017, CW-1 identified GLENNDA SANTOS (“SANTOS”) as a prominent
marketer employed by several HHAs in the area.

17. CW-1 informed agents that SANTOS was participating in a cash-for-patient referral
scheme involving physicians, hospital case managers, and employees at skilled nursing facilities
throughout the San Francisco Bay Area. In so doing, SANTOS would give envelopes of cash to these
individuals in order to direct patient referrals to the HHAs.

18. HICKS was later introduced to UCE by a co-conspirator, Dr. Henry WATSON
(“WATSON”), a physician introduced into the scheme by SANTOS.

19. During the course of the UCO, UCE met with WATSON on several occasions. During
their recorded meetings, WATSON accepted kickbacks in exchange for patient referrals. WATSON also
offered to introduce UCE to other physicians willing to engage in the kickback scheme.

20. During a meeting on June 29, 2017, WATSON identified HICKS as a physician willing
to engage in the scheme. WATSON instructed UCE how to approach HICKS and the other physicians,
suggesting UCE mention WATSON’s name and use “code words”. In suggesting the use of “code
words”, WATSON demonstrated he understood the illicit nature of his relationship with UCE and was

attempting to conceal the illicit activity. Below is an excerpt of the aforementioned exchange:

WATSON: You might use some kind of terms like ah Dr. Watson you know says he
works you know worked very closely with you and we’ve he’s sent us
some patients ah he understand he was saying that you’re very much
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 8 of 13

entrepreneur and in the entrepreneurial spirit of business my time is a
really good opportunity. Something like that.

UCE: Sure.

WATSON: You know, you know all the code words.

WATSON:

UCE: ... 1 don’t generally say stuff like ’ve got reasons for you to meet me.
WATSON: Yeah, that’s...

UCE: Thousands of reason to meet me.

WATSON: Yeah, there there you go.

UCE: (laughs)

WATSON: There you go. That’s real cuts right to the chase.

21. On September 19, 2017, UCE recorded a meeting with WATSON, during which they
discussed the UCE’s unsuccessful attempts to contact HICKS and the other physicians identified by
WATSON. During their meeting, WATSON placed a call to HICKS’s medical office. WATSON spoke
briefly with HICKS in order to introduce the UCE. Below is an excerpt of the aforementioned exchange:

WATSON: Yes uh, good afternoon. Is Dr. Hicks available?
UNKNOWN FEMALE:  Who’s calling?

WATSON: This is Dr. Watson calling.

UNKNOWN FEMALE: | Okay. Is this regarding a patient?

WATSON: Uh, no. Regarding some business.

22. Eventually a female, believed to be HICKS, answered the phone and WATSON
introduced the UCE, stating “I got a [lady/gentleman], [his/her] name is [the UCE], and [s/he],
[s/he] does some work with [HHA Alpha], just in terms of helping them develop their business,
and I think [s/he], [s/he] might have something that you like, that [s/he] could holler at you

about” and “You’re gonna, you’re gonna be happy with it.”
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 9 of 13

23. Immediately following the meeting, UCE sent HICKS a text message stating
“This is Ravi, I was with Dr Watson when he called. Do you have any free time midday
tomorrow?”

24. From September 19, 2017 until their initial meeting on October 19, 2017, HICKS
and UCE exchanged at least 20 text messages arranging the upcoming meeting.

B. HICKS ACCEPTS KICKBACKS PAYMENTS IN EXCHANGE FOR THE
REFERRAL OF MEDICARE PATIENTS

25. During a recorded meeting with HICKS on October 19, 2017, UCE explained his/her
involvement the takeover of HHA Alpha and that s/he had adopted “aggressive business practices” [the
payment of kickbacks] in order to increase HHA Alpha’s patient population. UCE further explained s/he
had a “trusting relationship” with WATSON and was relying on WATSON to introduce other physicians

interested in a similar arrangement. Below is an excerpt of the aforementioned exchange:

UCE: In the meantime we uh, believe that we can adopt some aggressive
business practices,...

HICKS: Mhm.

UCE: ...but we need to know trusting relationships with doctors.

HICKS: Mhm.

UCE: Uh, we have one with Dr. Watson,...

HICKS: Mhm.

UCE: ...and I asked him if there were other doctors who would be interested in
the same.

HICKS: Yeah.

UCE: He said, he suggested you. Is that something...

HICKS: Oh definitely, definitely. We’re on the same page.

26. During the same meeting, UCE stressed the importance of being careful, indicating there

was risk associated with their arrangement. Below is an excerpt of the aforementioned exchange:
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 10 of 13

UCE:

HICKS:

UCE:

HICKS:

UCE:

HICKS:

UCE:

HICKS:

‘Cause we like it to be nice and careful.
Good.

The other thing is if at any time you have any doubt about her care, you
have any doubt, concerns about uh, you know, envelopes that (UD)...

Mhm, mhm, mhm.
.. have any doubt at all,...
Oh, right.

...you shake my hand and I’Il say thank you and I won’t ask, you
know...

Alright.

27. HICKS and UCE discussed how many patient referrals could be expected in exchange for

the kickback payment. Below is an excerpt of the aforementioned exchange:

UCE:

HICKS:

UCE:

HICKS:

UCE:

_ HICKS:

Okay. So, usually what we like to do is at the um, at the uh, eight to ten
patient level we do about three thousand dollars a month.

Okay. Right.

Does that sound fair?

Sounds fair.

Okay. So uh, if that works for you...

It works for me.

28. At the conclusion of the meeting, UCE set up a group text between HICKS and CW-1 to

allow for the discussion of patient referrals. UCE also gave HICKS three envelopes each containing

$1,000 cash. Below is an excerpt of the aforementioned exchange:

UCE:

HICKS:

UCE:

So each envelope’s a thousand dollars.
Thank you.

| appreciate it.
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 11 of 13

HICKS: I appreciate you.

UCE: And if you have any questions let me know,...

HICKS: Right.

UCE: ...and J will send you a text with both of us [CW-1 and the UCE] on
there.

HICKS: Thanks. And yes.

29. On or about November 7, 2017, HICKS left a voicemail on CW-1 cellular telephone

advising she had a patient in need of services. Below is an excerpt of the voicemail:

HICKS: Hi [CW-1], this is Kimberly Hicks. I’m, I, you know I forgot the name of
your company so would you please give me a call at 5-1-0-5-1-7-8-0-0-5.
I have a patient whose mom is in the hospital and she’s gonna need home
health care um and possibly with you know comfort care transitioning to
Hospice. If you would please give me a call at your earliest convenience.
5-1-0-5-1-7-8-0-0-5. Thank you.

30. In response, CW-1 contacted HICKS' office via telephone on the same date and spoke
with an unidentified female who confirmed the patient's paperwork was faxed to the number provided on
HHA Alpha's brochure. CW-1 sent a follow-up text message to HICKS thanking her for the referral:
"Thank you Dr. Hicks. My nurse is on her way to meet the dtr [daughter] and will call her on her way.

Will it be possible to fax me the demographics and H&P for this pt. Pls fax to my attn at [HHA Alpha fax

number]. Thx."

31. On or about November 8, 2017, HICKS sent CW-1 a text message, asking “Did you
receive fax?” To which CW-1 responded, “Yes thank [you]”.
32. A review of the paperwork faxed to HHA Alpha confirmed the patient referred by
HICKS was a Medicare beneficiary.
Ill. PROBABLE CAUSE FOR THE VIOLATION
A. TITLE 42 UNITED STATES CODE, SECTION 1320A-7B(B)(1)(A), THE ANTI-KICK

BACK STATUTE

10
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 12 of 13

33. Title 42 United States Code, Section 1320a-7b(b)(1)(A), in relevant part, makes it
a crime to knowingly and willfully solicit or receive any remuneration (including any kickback,
bribe, or rebate) directly or indirectly, overtly or covertly, in cash or in kind to any person to
induce such person to refer an individual to a person for the furnishing or arranging for the
furnishing of any service for which payment may be made in whole or in part under a Federal
health care program.

34. Based on all of the foregoing, probable cause exists to believe that HICKS accepted
kickback payments from UCE that were intended to induce HICKS to send patient referrals to HHA
Alpha for home health and/or hospice services later billed to Medicare.

35. Medicare is a federally funded health care program, and the referral of patients to
HHA Alpha by HICKS for home health and/or hospice services constitutes a referral, as defined
by Title 42 United States Code, Section 1320a-7b(b)(1)(A).

36. Therefore, there is probable cause to believe that patient referrals sent to HHA Alpha by
HICKS in exchange for cash payments from UCE meets the definition of a kickback payment and
violates anti-kickback statute.

IV. CONCLUSION

37. Based on the foregoing, there is probable cause to believe HICKS conspired to receive
kickbacks in exchange for patient referrals, in violation of 42 U.S.C. § 1320a-7b(b)(1)(A).
V. REQUEST FOR SEALING

38. Since this investigation is ongoing, disclosure of the Complaint, this affidavit, and/or this
application and the attachments thereto will jeopardize the progress of the investigation. Disclosure could
result in the destruction of evidence, intimidation or collusion of witnesses, or the flight of a suspect.

//
//
//
//

li
Case 3:19-mj-71451-MAG Document1 Filed 09/04/19 Page 13 of 13

Accordingly, I respectfully request the Court issue an order directing this Affidavit and any related

documents be sealed until the further order of this Court.

Janette Spring, cidl Agent
Federal Bureat of Investigation

Sworn to and subscribed before me

this 3 day of September, 2019.

 

 

12
